Citation Nr: 1101180	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an 
umbilical hernia.

2.  Entitlement to service connection for a psychiatric disorder, 
to include  manic depression, bipolar disorder, and post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1984 to October 
1984 and from October 1989 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to a psychiatric disorder, to include 
manic depression, bipolar disorder, and PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's has a recurrent umbilical hernia that was noted to 
be remediable or operable.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for an 
umbilical hernia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.114, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, a VCAA letter in February 2009 apprised the Veteran 
of how to substantiate the claims and explained the division of 
responsibilities between VA and a claimant in developing a claim.  
The Board further notes that the letter notified the Veteran that 
a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, no further development is required with 
respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of 
her claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  In this case, VA treatment records, VA examinations, and 
statements from the Veteran are of record.  The Veteran has not 
identified any outstanding pertinent evidence to be obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).



Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability and has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes. 

The Veteran is currently rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  Under Diagnostic Code 7338, a 10 percent 
rating is warranted for a hernia that is postoperative recurrent, 
readily reducible and well supported by truss or belt.  A 30 
percent rating is warranted for a small hernia, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  A 60 percent rating is 
warranted for a large hernia, postoperative, recurrent, not well 
supported under ordinary conditions and not readily reducible, 
when considered inoperable.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

By a February 2007 rating decision the Board granted service 
connection for a hernia, and assigned a noncompensable rating, 
effective October 31, 2006.  In April 2008, the Veteran submitted 
a claim for an increased rating.  A July 2009 rating decision 
granted an increased rating of 10 percent for an umbilical 
hernia, effective March 28, 2008.  The Veteran appealed asserting 
that her disability warranted a higher rating.  The Board notes 
that by a May 2010 rating decision the RO granted a temporary 100 
percent evaluation for convalescence due to an umbilical hernia 
repair, effective August 6, 2009 to September 30, 2009.  A 10 
percent rating for umbilical hernia was restored, effective 
October 1, 2009.  The Veteran chose to continue her appeal.

VA treatment records dated March to May 2007 reflected treatment 
primarily for mental health and other clinical conditions. 

An October 2008 VA record indicated a past medical history of 
left inguinal herniorrhaphy.  A March 2009 VA treatment record 
noted that physical examination revealed no abdominal pain.

The Veteran was afforded a VA examination in June 2009.  In 1991, 
the Veteran underwent a right inguinal hernia repair to correct 
and umbilical hernia.  The last four years, the Veteran reported 
tenderness with lifting heavy objects as well as occasional light 
objects.  Pain lasted a few seconds to a few minutes.  
Examination revealed a reducible, tender, umbilical hernia about 
1 cm that had been previously repaired.  The hernia was 
remediable or operable, but was recurrent.  A diagnosis of 
recurrent umbilical hernia with no evidence of an inguinal 
hernia, was provided.

A June 2009 VA treatment record noted complaints of preiumbilical 
pain over the past 6 months.  Pain was worse with constipation 
and in certain positions.  An assessment of constipation with 
umbilical hernia was provided.  A general surgery consultation 
was scheduled.

In August 2009 the Veteran underwent laparoscopic abdominal 
herniorrhaphy.

Treatment records dated October 2009 noted that the Veteran 
complained of continued abdominal pain near the umbilicus that 
was aggravated by movement.  There was no evidence of nausea, 
vomiting, and bowels and micturation were normal.  

A December 2009 mental health record indicated that the Veteran 
underwent recent abdominal surgery to repair a hernia, but denied 
any new abdominal pain.  A January 2010 record noted that the 
Veteran complained of numbness at the incision site, sharp aching 
pain above the incision site, as well as mild aching pain on the 
left side.  A separate January 2010 treatment record noted that 
the Veteran's symptoms had significant improvements in symptoms 
post laparoscopic abdominal herniorrhaphy, but the Veteran still 
had some pain on the right side of the suture sight.

The Veteran was afforded a VA examination in March 2010.  The 
Veteran complained of persistent mid-abdominal pain after 
laparoscopic umbilical hernia repair located in the periumbilical 
region.  Examination revealed no masses or lesions, and no 
guarding.  Abdomen was soft and nondistended.  The incision 
within the umbilicus was closed and well healed.  There was 
decreased tactile sensation along the right umbilicus and extends 
laterally approximately 10 cm in a dermatome pattern.  There was 
also tenderness with manual pressure around the umbilicus.  There 
was no voluntary or involuntary guarding or withdraw, and no 
evidence of peritonitis.  CT scans reviewed from August and 
October 2009 revealed normal, post-operative changes after mesh 
repair of umbilical hernia, with no recurrent hernia and no 
abscess.  A diagnosis of status post umbilical hernia repair was 
provided.

As noted above the Veteran is currently rated at 10 percent for 
an umbilical hernia under Diagnostic Code 7338.  The Board notes 
that as a temporary 100 percent evaluation for convalescence is 
in effect from August 6, 2009 to September 30, 2009.  As such, no 
higher rating is available during this time period.

In this case, the objective evidence does not demonstrate a 
disability picture commensurate with a small postoperative, 
recurrent hernia or an unoperated, irremediable hernia, not well 
supported by truss or not readily reducible.  The June 2009 VA 
examiner revealed a reducible, tender, recurrent umbilical hernia 
that was noted to be remediable or operable.  A January 2010 VA 
treatment record indicated that the Veteran's symptoms had 
improved significantly after her laparoscopic abdominal 
herniorrhaphy, but that the Veteran still had some pain at the 
suture sight.  Finally, the March 2010 examiner noted that the 
incision in the umbilicus was closed and well-healed with 
decreased tactile sensation along the right umbilicus, as well as 
tenderness with manual pressure.  CT scans reviewed from October 
2009 noted normal post-operative changes with no recurrent 
hernia.  

Thus as there is no evidence of a small postoperative, recurrent 
hernia or an unoperated, irremediable hernia, not well supported 
by truss or not readily reducible, a rating in excess of 10 
percent is not warranted under Diagnostic Code 7338.

The Board has also considered whether referral for an 
extraschedular evaluation is necessary here.  In this regard, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence 
that the Veteran's umbilical hernia has resulted in marked 
interference with employment, or necessitated frequent periods of 
hospitalization.  Therefore, remand or referral of a claim for a 
total rating due to individual unemployability (TDIU) is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Under the circumstances of the instant case, the Board must find 
that the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for an umbilical hernia; the 
benefit of the doubt doctrine is inapplicable and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for an umbilical 
hernia is denied.


REMAND

With respect to the Veteran's psychiatric claim, the Board finds 
that additional development is required, for the reasons 
discussed below.

The Veteran contends that she has a psychiatric disorder to 
include as secondary to her service-connected temporomandibular 
joint dysfunction (TMJ) with myofascial pain.  Additionally, the 
Veteran asserted that she has PTSD related to her active service, 
particularly related to circumstances surrounding her in-service 
hernia surgery and explosions of oil fields near her base while 
she was stationed in Saudi Arabia.  

Multiple post-service treatment records indicate psychiatric 
diagnoses including depression, mood disorder, and bipolar 
disorder.  In April 2007 and June 2008, the Veteran was treated 
as an inpatient at a VA facility.  Additionally, VA treatment 
records dated August to October 2006 noted a diagnosis of rule 
out PTSD and a December 2008 sleep study noted a diagnosis of 
PTSD.  However, she has not been afforded a VA examination 
regarding the etiology of her psychiatric disorder, to include 
whether his service-connected disabilities, including TMJ with 
myofascial pain, caused or aggravated his psychiatric disorder.  
A VA examination and opinion should be obtained in order to 
address these assertions.  See 38 U.S.C.A. § 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of the current psychiatric 
disorder, to include PTSD.  The claims file 
must be provided to the examiner prior to 
the examination.  All indicated 
evaluations, studies, and tests should be 
accomplished, and any such results must be 
included in the examination report.  After 
conducting the examination, the examiner 
should provide an opinion on the following:

(a) Whether it is at least as likely 
as not (e.g., a 50% or higher degree of 
probability) that any current psychiatric 
disorder, including depression, bipolar 
disorder, and/or PTSD, had its onset 
during service or is in any way related 
to the Veteran's active service.     

(b) Whether the Veteran's service-
connected disabilities, to include the 
service-connected TMJ with myofascial 
pain, caused or aggravated (made 
permanently worse) her psychiatric 
disorder.  If aggravation is found, the 
examiner must identify the baseline level 
of disability prior to the aggravation 
and determine what degree of additional 
impairment is attributable to aggravation 
of the psychiatric disorder by the 
service-connected disability.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.	If and only if a diagnosis of PTSD is 
confirmed by VA examination, the AMC/RO 
should undertake any other development to 
corroborate the Veteran's reported 
stressors, including providing the 
Veteran an opportunity to provide 
information concerning the specific 
circumstances of alleged service 
stressors.  This should include precise 
dates, locations, units involved, and the 
full names of any casualties resulting 
from enemy attacks.  With this 
information, the RO should review the 
file and prepare a summary of the 
Veteran's alleged service stressors.  

If the RO finds that there is sufficient 
evidence to try and verify the claimed 
stressor, then the RO must provide all 
relevant and necessary information to the 
JSRRC, including the Veteran's service 
records, dates during which she was 
stationed in Saudi Arabia, the dates 
which she contends her stressors 
occurred, and information regarding her 
unit.  The JSRRC should then attempt to 
confirm the occurrence of a stressful 
event by considering all relevant 
evidence, including the Veteran's service 
records.  

4. 	After the foregoing, review the 
evidence added to the record and 
readjudicate the Veteran's claim.  If the 
claimed benefit remains denied, the 
Veteran and her representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


